Citation Nr: 1733219	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968, with additional service in the Texas Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in August 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issues of entitlement to service connection for left ear hearing loss and an initial compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability was not shown in service or for many years thereafter, and there is no probative evidence linking a current low back disability to service. 



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by a letter dated April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, Texas Air National Guard records, and VA and private treatment records.  The Veteran has not received a VA examination pursuant to     his service connection claim for a low back disability.  However, the record shows no treatment for a back disability during service or for many years after service.  Moreover, as will be discussed more fully below, there is no probative evidence suggesting a possible association between a current low back disability and service.  Therefore, a VA examination is not required.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing     the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board in June 2015, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board notes that action requested in the prior remand has been undertaken.  The AOJ obtained the Veteran's Texas Air National Guard records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the June 2015 Board hearing, the Veteran testified that he injured his back while carrying a fellow soldier during a drill in boot camp. He stated that the soldier he was carrying dropped his rifle, causing the Veteran to fall to his knees with the soldier on his back.  The Veteran stated that he felt like he broke his back, but he did not seek treatment because he wanted to make it through boot camp.  The Veteran further testified that he received pain medication from a medic while serving in Vietnam; however, he did not believe there was any record of this.  Thereafter, he reportedly treated his worsening back pain with over-the-counter medication until he finally sought treatment around 2007.  

Service treatment records show no complaints of or treatment for back pain during service.  A July 1968 report of medical examination indicates that the Veteran's spine and other musculoskeletal systems were normal upon his discharge from active duty.  A March 1977 report of medical examination indicates that the Veteran's spine and other musculoskeletal systems normal upon his enlistment in the Texas Air National Guard, and he denied any recurrent back pain or swollen or painful joints on a March 1977 report of medical history.  He also stated that he was in good health and took no medications.  

Post-service private treatment records indicate that the Veteran complained of  upper back pain for the past two weeks in January 2007.  In July 2008, the Veteran complained of low back pain radiating down to the left heel. He denied any injury or known strain. An August 2008 private treatment record indicates that the Veteran reported going to physical therapy and taking Naproxen for back pain.  Magnetic resonance imaging (MRI) revealed minimal annular disc bulge at L1-2 and mild annular bulge at L2-3 with left lateral annular tear.  A September 2008 private treatment record shows that the Veteran reported low back pain on the left side for the past six weeks.  It was noted that he initially injured his low back in July 2008.  The assessment was lumbar disc disorder with myelopathy. Subsequent private treatment records show continued complaints of low back pain.

A September 2012 VA treatment record indicates that the Veteran reported low back pain for the past 40 years, which began when he was kicked in the back while marching during service.   

Although the Veteran contends that he experienced continuous low back pain    since service, his assertions are not consistent with the evidence of record.  The Veteran's spine was noted to be normal upon his discharge from active duty and   his enlistment in the Texas Air National Guard.  Moreover, in March 1977, he
specifically denied any history of recurrent back pain and stated that he was in       good health. See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record). Additionally, the record is silent as to complaints of or treatment for back pain for nearly 40 years after the Veteran's discharge from active duty. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  When the Veteran first sought treatment for low back pain in 2008, he did not relate the onset of his pain to service, and subsequent private treatment records note that     he initially injured his low back in July 2008.  It was not until the Veteran's service connection claim for a low back disability was denied that he reported a 40-year history of low back pain to a treatment provider. The Board finds the assertions made to clinicians prior to the denial of his service connection claim to be significantly more persuasive and probative than statements made after his claim for benefits was denied.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Although the Veteran believes that a current low back disability is related service, as a lay person, he has not shown that he has the specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of back 
disabilities are matters not capable of lay observation and require medical expertise    to determine.  Moreover, whether symptoms the Veteran reportedly experienced in service or following service are in any related to a subsequently diagnosed low back disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain   he has experienced since his tour in the Persian Gulf, he is not competent     to testify to the fact that what he experienced in service and since service is the same
condition he is currently diagnosed with."). Thus, the opinion of the Veteran regarding the etiology of a current low back disability is not competent medical evidence.  

As there is no competent, credible, and probative evidence linking a current low back disability to service, service connection for a low back disability is denied.    In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a low back disability, the doctrine is not for application.         See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a low back disability is denied.


REMAND

In August 2015, the Board remanded the Veteran's service connection for left ear hearing loss and increased rating claim for right ear hearing loss in order to obtain and associate with the claims file the results of audiometric testing conducted at a VA Medical Center (VAMC) in October 2009, September 2010, and September 2013.

In November 2015, the AOJ obtained duplicate copies of the Veteran's October 2009, September 2010, and September 2013 VA audiology consultation records.  However, those records still do not contain the actual results of the audiometric testing and indicate that the audiograms may be viewed "in CPRS Tools Audiogram Display."  Therefore, the Board finds that a remand is necessary in order to make another attempt to obtain the actual results of the October 2009, September 2010, and September 2013 audiometric testing.  

Updated VA treatment records should also be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the actual results of the audiometric testing performed during the Veteran's October 2009, September 2010, and September 2013 VA audiology consultations, which are noted to be available for viewing in CPRS Tools Audiogram Display.  In addition, obtain and associate with the claims file updated VA treatment records.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2.  After completing the above action and any additional development deemed necessary, the claims for service connection for left ear hearing loss and increased rating claim for right ear hearing loss should be readjudicated. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


